In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relators’ motion for issuance of alternative writ and relators’ motion to expedite emergency relief requested,
IT IS ORDERED by the court that an alternative writ be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within twenty days of this entry. Relators shall file their merit brief within twenty days of the filing of evidence; respondent shall file his merit brief within twenty days of the filing of relators’ merit brief; and relators shall file any reply brief within five days thereafter.